DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 1-9 is the inclusion of the limitations of a liquid supply, including a number of alignment structures formed along an edge of a first wall of the box to mate with a support element that comprises a clamp plate. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 10-15 is the inclusion of the limitations of a carton fold structure for a print liquid supply including slots extending into the first plane between the channel and the edge associated with the first plane to align to a support element. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 16-17 and 19 is the inclusion of the limitations of an assembly of printing device liquid supply component including wherein the cut out includes slots cut into the first wall extending from a first edge of the first wall towards a second edge of the first wall. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claim 20 is the inclusion of the limitations of an assembly of printing device liquid supply component including wherein the box structure comprises a shallow end formed into the edge of the first wall to place a support element flush with a terminal end of the edge of 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 1/21/22, with respect to rejection(s) of Claims 1-3, 5-6, 8-9, 16 and 19 and objection(s) to Claims 4, 7, 17-18 and 20 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 1-3, 5-6, 8-9, 16 and 19 and objection(s) to Claims 4, 7, 17-18 and 20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853